Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 1 of 11




                       Exhibit A
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 2 of 11
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 3 of 11
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 4 of 11
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 5 of 11
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 6 of 11
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 7 of 11
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 8 of 11
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 9 of 11
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 10 of 11
Case 1:21-cv-02256-NRN Document 1-1 Filed 08/20/21 USDC Colorado Page 11 of 11
